Citation Nr: 1523708	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for vascular headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1980 to March 1981 and from November 1982 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Regional Office (RO) in Boston, Massachusetts, that continued a 10 percent evaluation for vascular headaches and a noncompensable rating for bilateral hearing loss.  The Board notes that the Veteran's substantive appeal only mentioned hearing loss and tinnitus on his VA Form 9, but he also included an attached letter in which he disputed both of the ratings listed on the title page of this decision.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran also disagreed with his rating for tinnitus, but he is already in receipt of the maximum rating for this disability.  


FINDINGS OF FACT

1.  Throughout the entire rating period, hearing loss has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 59 decibels in the right ear and 60 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 90 in the right ear, and 94 percent in the left ear.

2.  The Veteran's headaches are manifested by symptoms of prostrating attacks averaging one in two months over last several months.






CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for a rating of in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, DC 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Bilateral Hearing Loss

The Veteran received a noncompensable rating for bilateral hearing loss, effective December 31, 1987.  He asserted in January 2010 that his hearing loss is more severe than currently rated.

The Veteran's hearing loss is rated using 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

After a full review of the record, and as discussed below, the Board concludes that a compensable rating for bilateral hearing loss is not warranted.  

On the authorized VA audiological evaluation in February 2010, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
70
75
59
LEFT
40
55
70
75
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left ear.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his bilateral hearing loss.  To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 on the right side was 59 decibels with 90 percent speech discrimination, Table VI assigns the Roman numeral III to the right ear.  The Veteran's left ear pure tone threshold average was 60 decibels, with speech discrimination of 94 percent.  Table VI indicates the assignment of Roman numeral II for the left ear. 

Next, DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the row for Roman numeral II and the column for Roman numeral III intersect, Table VII reveals that a rating of zero percent is warranted.  There is no other evidence of record that addresses the schedular rating criteria.  While the Veteran is competent to report symptoms of decreased hearing, the Board, nonetheless, is bound to use the rating criteria identified in 38 C.F.R. § 4.85.

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss has been noncompensably disabling throughout the entire rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Vascular Headaches

The Veteran asserted in January 2010 that a higher rating is warranted for his vascular headaches (currently 10 percent, effective August 30, 1986).  

Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32st Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for vascular headaches is not warranted.  

VA treatment records from January 2010 show that the Veteran complained of frontal migraine headache episodes that occurred about once per week, but resolved with the use of aspirin.

On VA examination in March 2010, the Veteran endorsed "throbbing quality headaches on either the left or right hemisphere [of his brain] with retro-orbital pain and photosensitivity, but no other migrainous symptoms such as visual aura or nausea."  The examiner noted that the Veteran's headaches have been "severe to the point where he must lay down in a dark room and sporadically has missed work for this in the past."  The Veteran continued to have "about two headaches every week most of which are aborted with Aleve when caught early.  Rarely, he goes to an emergency room and has received Demerol for this although this has not occurred in several years."  The examiner noted that the Veteran was "unemployed" at the time of his examination and was experiencing "alcohol dependence with multiple remissions."  Based on physical examination, the examiner opined, "There is no history or exam finding to suggest that his neurologic function has changed since this time and no evidence to suggest that [his] headache condition has worsened."  The examiner also advised the Veteran that "his continued use of alcohol and relapses will exacerbate his headaches and limited other therapeutic options."

These findings do not reveal a disability approximated by characteristic prostrating attacks occurring on an average once a month over the last several months.  Rather, they suggest that while prostrating attacks occur about every other month, other, less mild headaches, respond to medication and do not result in prostrating attacks.  

The Veteran does not dispute the evidence concerning the frequency and severity of the headaches, but notes in his Notice of Disagreement, that he does not agree with the "guidelines and criteria."  As noted above, the Board is bound by the pertinent rating criteria and does not have authority to change it.  


The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected headache disorder is primarily manifested by prostrating attacks averaging one in two months over last several months.  There is no medical or lay evidence of other headache symptoms that would not result in the pyramiding of other headache-related Diagnostic Codes.  A separate neurologic disability was not present on examination.  The Veteran's headache symptoms are clearly accounted for in the 10 percent rating pursuant to DC 8100.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that the Veteran's vascular headaches have been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of whether a total disability evaluation is warranted based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's disabilities made him unable to secure or follow any substantially gainful occupation despite his periods of unemployment during the rating period.

The Board has also considered whether the schedular criteria is somehow inadequate and thus, whether referral for an "extraschedular rating" is warranted for his service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected vascular headaches and bilateral hearing loss above, reasonably describe and assess the Veteran's disability level and symptomatology.  The headaches criteria rate the disability on the basis of severity and frequency of headaches; thus, the demonstrated manifestations specifically associated with his service-connected headaches are contemplated by the provisions of the rating schedule.  

The schedular rating criteria used to rate the Veteran's service-connected bilateral hearing loss above, reasonably describe and assess the Veteran's disability level and symptomatology.  With regard to hearing loss, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the VA examination report specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints such as difficulty comprehending speech when other noises are present or the speaker is distant from his physical location.

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations is one of many factors contemplated in the regulations and schedular rating criteria.  

As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in February 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in February and March of 2010.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for vascular headaches is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


